Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21st, 2021 has been entered.

Response to Arguments
2.  Applicant’s arguments, filed June 21st, 2021, with respect to the 35 USC 102 rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Greiner et al (US 2018/0203634).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

3.  Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims 1-2 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al (US 2013/0326193, herein McCarthy) in view of Greiner et al (US 2018/0203634, herein Greiner).

Regarding claim 1, McCarthy teaches an apparatus comprising:
processing circuitry to execute instructions (Fig 1, core 110, [0013]), the processing circuitry when in a default state being arranged to operate in a capability domain comprising capabilities used to constrain operations performed by the processing circuitry when executing said instructions ([0015], privilege levels); and
a program counter capability storage element to store a program counter capability used by the processing circuitry to determine a program counter value, the program counter capability identifying a capability state for the processing circuitry ([0020], current privilege state based on current fetch address, IFAR stores current fetch address); the processing circuitry being arranged, 
responsive to the capability state indicating said default state, to operate in the capability domain ([0020], user state 420 & [0021-0024], instruction execution, memory access, and register modification disabled in user state); and

wherein the capabilities each identify an allowable range of memory addresses ([0020-0024], address range indicator).
McCarthy fails to teach wherein the program counter capability is provided with a capability state field separate to a program counter field storing a program counter value, the capability state field having a value identifying the capability state.
Greiner teaches an apparatus comprising a capability storage element provided with a capability state field separate to a program counter field storing a program counter value, the capability state field having a value identifying the capability state ([0074-0077], [0082], [0177], program counter in program status word & [0087-0090], constrained mode indicator for constrained execution mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of McCarthy and Greiner to utilize an explicit capability state field.  While McCarthy describes the use of capabilities for implementing privilege levels (i.e., supervisor vs user state) Greiner discloses a similar model of execution for constrained transactions, in which a limited number of memory locations may be accessed (Greiner [0087]).  Therefore, implementing an explicit field or bit to indicate a constrained execution mode, like the one disclosed by Greiner, would allow for the restricted execution mode to be indicated by a field that would only change when necessary, rather than needing to compare the mostly recently fetched instruction address as it changes each cycle, as disclosed by McCarthy.  Doing so may reduce the overhead needed to implement the privilege levels and reduce the power consumption of the processor, as fewer and smaller comparisons would be needed to implement changes between the supervisor and user states disclosed by McCarthy.  As control bits and registers are a routine and conventional aspect of the microprocessor art, and McCarthy discloses the use of such components (McCarthy [0023]), this combination would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Regarding claim 2, The combination of McCarthy and Greiner teaches an apparatus as claimed in claim 1, wherein the processing circuitry is arranged to execute a branch instruction identifying a capability, in order to move that identified capability into the program counter capability storage element to form a new program counter capability, whereafter the processing circuitry operates in the capability state identified by the new program counter capability (McCarthy [0017], [0020], instruction flow discontinuity due to branch instruction).

Regarding claim 5, The combination of McCarthy and Greiner teaches an apparatus as claimed in claim 1, wherein the processing circuitry is arranged, when the capability state indicates the executive state, to operate in a manner less constrained than when in said default state by arranging for the processing circuitry to be unconstrained by capabilities whilst operating in the executive state (McCarthy [0015], [0020], user privilege level and supervisor privilege level as default and executive states).



Regarding claim 7, The combination of McCarthy and Greiner teaches an apparatus as claimed in claim 6, wherein said at least one capability check that is disabled comprises at least one of:
a capability check performed with reference to a program counter capability when a program counter value is used to identify an address of an instruction to be fetched from memory (McCarthy [0021]); and
a capability check performed with reference to a default data capability when a non-bounded pointer is used to identify an address of a data block to be accessed in memory (McCarthy [0026-0028]).

Regarding claim 8, The combination of McCarthy and Greiner teaches an apparatus as claimed in claim 1, further comprising:
one or more sets of banked capability storage elements to store capabilities, each set of banked capability storage elements comprising a first capability storage element to store a capability-4-BARNESAtty Docket No.: JRL-550-2543 Appl. No.: To Be Assignedused to constrain operations performed by the processing circuitry when operating in the default state and a second capability storage element to store a capability used to constrain operations performed by the processing circuitry when operating in the executive state (McCarthy [0014], [0024], protection registers 130 & control register 131);
wherein the capabilities identified in the first and second capability storage elements of each set of banked capability storage elements are such that, when the capability state indicates the executive state, the processing circuitry operates in a manner less constrained than when in said default state (McCarthy [0020], [0024], supervisor privilege level).

Regarding claim 9, The combination of McCarthy and Greiner teaches an apparatus as claimed in claim 1, further comprising:

when an update to the program counter capability causes the capability state to change from a source state to a destination state, the capabilities in said one or more capability storage elements pertaining to said source state are saved to allow them to be restored later, and the associated capabilities associated with the destination state are written into said one or more capability storage elements (McCarthy [0020-0021], [0017]);
wherein when the capability state changes to the executive state, the capabilities written into said one or more capability storage elements are such that the processing circuitry operates in a manner less constrained than when in said default state (McCarthy [0020], [0024], supervisor privilege level).

Regarding claim 10, The combination of McCarthy and Greiner teaches an apparatus as claimed in claim 2, wherein:
when the branch instruction identifies a capability that will cause the capability state to change from the executive state to the default state, the processing circuitry is arranged to perform a check operation in order to determine whether use of the program counter capability as updated using the capability identified by the branch instruction is allowed (McCarthy [0017], [0020]).

Regarding claim 11, The combination of McCarthy and Greiner teaches an apparatus as claimed in claim 10, wherein said check operation comprises determining whether the branch instruction is a type of branch instruction allowed to-5-BARNESAtty Docket No.: JRL-550-2543 Appl. No.: To Be Assignedupdate the capability stored in the program counter capability storage element in a way that will cause the capability state to change from said executive state to said default state (McCarthy [0017], [0020], [0053]).

Regarding claim 12, The combination of McCarthy and Greiner teaches an apparatus as claimed in claim 10, wherein on determining a fail condition for the check operation, the processing circuitry is arranged to perform a predetermined action (McCarthy [0021-0022], allow or disallow instruction operation based on privilege level check).



Regarding claim 14, The combination of McCarthy and Greiner teaches an apparatus as claimed in claim 1, wherein, when operating in the executive state, the processing circuitry is allowed to modify the program counter capability stored in the program counter capability storage element to change the capability state to the default state (McCarthy [0024]).

Regarding claim 15, The combination of McCarthy and Greiner teaches an apparatus as claimed in claim 1, wherein one or more of said capabilities comprise bounded pointers (McCarthy [0027-0028]).

Regarding claim 20, The combination of McCarthy and Greiner teaches an apparatus as claimed in claim 1, wherein the processing circuitry is arranged, responsive to the capability state indicating an execution state, to operate in a manner less constrained than when in said default state so as to allow modification of the capability domain in order to modify how operations performed by the processing circuitry are constrained when the processing circuitry subsequently returns to operating in the default state (McCarthy [0020], [0024-0028]).

Claim 16 refers to a method embodiment of the apparatus embodiment of claim 1.  The above rejection for claim 1 is applicable to claim 16.

Claim 17 refers to an alternate apparatus embodiment of the apparatus embodiment of claim 1.  The above rejection for claim 1 is applicable to claim 17.
Claim 18 refers to a computer program product embodiment of the apparatus embodiment of claim 1.  The above rejection for claim 1 is applicable to claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105.  The examiner can normally be reached on Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182